Title: To George Washington from Richard Varick, 20 October 1783
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            Poughkeepsie Octr 20th 1783.
                        
                        I do myself the Honor of inclosing to Your Excellency all the Copies which I recd at Rocky Hill &
                            which accompanied Your Excellencys favor of the 2nd Octr, which are recorded and wish them safe to Hand.
                        The Governor has so far recovered as to be able to ride to Kingston where he at present is.
                        I beg my Respects to Mrs Washington & the Gentlemen of the family And am with every Sentiment of
                            Respect Your Excellency’s Very Obedt Servt
                        
                            Richd Varick.
                        
                    